Per Curiam.

The motion to vacate service of summons should have been granted.
The proof established that defendant, a foreign corporation, was not doing business in this State at the time of service. At most, it owned the stock of a subsidiary corporation which carried on business here.
Such stock ownership, without further activity, did not bring the parent company within the State in the sense of transacting its own business here (People’s Tobacco Co. v. Am. Tobacco Co., 246 U. S. 79; Cannon Mfg. Co. v. Cudahy Co., 267 U. S. 333; Compania Mexicana v. Compania Metropolitana, 250 N. Y. 203; Yeckes-Eichenbaum, Inc., v. McCarthy, 290 N. Y. 437).
This case is unlike those relied on by plaintiff, where the foreign corporation operated within the State but claimed that it did so as agent of a domestic corporation (Atlantic Greyhound Lines v. Metz, 70 F. 2d 166), or where the subsidiary was a mere name or device to give the appearance of transacting business which in fact was being carried on by the parent company. (See Mas v. Orange-Crush Co., 99 F. 2d 675.)
The order should be reversed, with $20 costs and disbursements, and the motion to confirm the report of the referee and "to vacate the service granted.
*171Mabtin, P. J., Townley, Dore, Coen and Gallaban, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion to confirm the report of the referee and to vacate the service granted.